                 IN THE UNITED STATES DISTRICT COURT
                                                                           FILED
                     FOR THE DISTRICT OF MONTANA                             SEP 16 2019
                            BUTTE DIVISION
                                                                          Clerk, U.S. District Court
                                                                            District Of Montana
                                                                                  Missoula
 UNITED STATES OF AMERICA,                           CR 19- 11- BU- DLC

                      Plaintiff,

 vs.                                                       ORDER

 AARON MATTHEW MANNING,

                      Defendant.


       Before the Court is the United States' Unopposed Motion for Preliminary

Order of Forfeiture. (Doc. 38.) Defendant Aaron Matthew Manning appeared

before the Court on September 4, 2019 and entered a plea of guilty to counts I and

II of the indictment. Manning also admitted the forfeiture allegation. Manning's

plea provides a factual basis and cause to issue a Preliminary Order of Forfeiture,

pursuant to 18 U.S.C. § 2253(a).

       IT IS ORDERED:

       THAT Manning's interest in the following property is forfeited to the United

States in accordance with 18 U.S.C. § 2253(a):

       • One Alcatel OneTouch, Model A564C smartphone seized from
         Defendant Manning's residence on February 28, 2016;
       THAT the United States Marshals Service or Homeland Security

Investigations is directed to seize the property subject to forfeiture and further to

make a return as provided by law;

       THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.org) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court's Preliminary Order

and the United States' intent to dispose of the property in such a manner as the

Attorney General may direct, pursuant to 18 U.S.C. § 2253(a) and 21 U.S.C. §

853(n)(l), and to make its return to this Court that such action has been completed;

and

       THAT upon adjudication of all third-party interests, if any, the Court will

enter a final order of forfeiture.

      DATED this      I fo +h day ofSeptemb   , 2019.




                                        Dana L. Christensen, Chief District Judge
                                        United States District Court
